Exhibit 10.2

 

RESTRICTED STOCK AWARD

 

Name:  Sean Wallace Cogent Communications Holdings, Inc. Grant Date: May 11,
2020 2017 Incentive Award Plan (the “Plan”)

 

1.                  Grant: Effective as of the Grant Date specified above you
have been granted 12,000 (twelve thousand) Shares (the “Restricted Shares”) of
Cogent Communications Holdings, Inc. (the “Company”) subject to the vesting
requirement described below.

 

2.                  Normal Vesting: You will become vested in 25% of the
Restricted Shares on June 1, 2021 and in an additional 6.25 % on each first day
of September, December, March and June thereafter, with full vesting occurring
on June 1, 2024. (the “Time Vested Shares”).

 

3.                  Accelerated Vesting: Notwithstanding Section 2, you will
become fully vested in all Restricted Shares upon: (a) the termination of your
employment by reason of death, disability, or retirement, or (b) a Change of
Control (even without termination of employment). Additionally, if your
employment is terminated entitling you to severance under the terms of your
employment agreement, then you will vest in the number of Time Vested Shares you
would have vested in had you remained employed during the severance period,
which is the number of months used to calculate severance under your employment
agreement (e.g., 6 months). Upon termination of employment other than as
provided above you will forfeit any unvested Restricted Shares that have not
vested

 

4.                  Nontransferable: The Restricted Shares or any interest or
right therein or part thereof may not be disposed of by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), until vested, and any attempted disposition
prior thereto shall be null and void and of no effect. The foregoing
notwithstanding, transfers of the Restricted Shares may be permitted for estate
planning purposes with the prior written consent of the Committee and subject in
each case to the provisions of the Plan and the same restrictions and forfeiture
provisions under this Agreement that the Restricted Shares had in your hands.

 

5.                  Dividends/Voting: You will be entitled to vote the
Restricted Shares. However, you will only be entitled to receive any dividends
that are paid on the Restricted Shares once they are vested. Any dividends paid
on unvested Restricted Shares shall be held by the Company, without interest
thereon and paid to you at the time the Restricted Shares on which such
dividends were paid vest.

 

6.                  Certificates: The Company shall cause the Restricted Shares
to be issued and a stock certificate or certificates representing the Restricted
Shares to be registered in your name or held in book entry form, but if a stock
certificate or certificates are issued, they shall be delivered to, and held in
custody by the Company until the Restricted Shares vest. You agree to give to
the Company a stock power for all unvested Restricted Shares. If issued, each
such certificate will bear such legends as the Company may determine.

 

7.                  No Other Rights: The grant of Restricted Shares under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award of Restricted Shares or benefits in lieu of Restricted Shares
in the future. Future awards of Restricted Shares, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of the
award, the number of shares and vesting provisions. The grant of Restricted
Shares under the Plan does not entitle you to any rights to remain employed with
the Company, nor does it constitute a contract of employment.

 



 

 

 

8.                  Miscellaneous: The Restricted Shares are granted under and
governed by the terms and conditions of the Plan, as may be amended from time to
time. Defined terms used herein shall have the meaning set forth in the Plan,
unless otherwise defined herein.

 

9.                  280G: Notwithstanding anything in this Agreement to the
contrary, if the acceleration of vesting and any other payments to be made you
(a “Payment”) would (i) constitute a “parachute payment” under Section 280G of
the Code and (ii) but for this Section 9 be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then either (A) such Payments shall
be reduced to the maximum amount that could be paid to you without any portion
of the Payment (after reduction) being subject to the Excise Tax, or (B) the
entire Payment, shall be paid if after taking into account all applicable
federal, state and local taxes and the Excise Tax would provide a more favorable
net after tax benefit to you (i.e., because the after tax proceeds to you of the
reduced Payments and other benefits under this Agreement would exceed the after
tax proceeds to you of Payments in the absence of any reduction, taking into
account the Excise Tax applicable to such Payments). If a reduction in a Payment
is to be made under clause (ii)(A), then the reduction will be made as
determined by the Company in a manner that results in your retaining the largest
amounts of Payments which are payable in cash or equity at or as close to the
event giving rise to the change in control as possible, such as by first
reducing your rights to any Payments that are contingent upon the occurrence of
later events (such as severance). Any determination of whether any portion of
the Payments constitutes a “parachute payment” within the meaning of Section
280G(b) of the Code, shall be made by a nationally recognized accounting firm
selected by the Company, which may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. In no event will the Company or any stockholder be liable to Executive for
any amounts not paid as a result of the operation of this Section 9.

 

Cogent Communications Holdings, Inc.

 

By: /s/ Dave Shaeffer     Dave Schaeffer   CEO

 





2

 